Citation Nr: 0415103	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  02-12 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Evaluation of diabetes mellitus, evaluated as 20 percent 
disabling from March 9, 2001.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.


REMAND

The veteran was denied entitlement to a TDIU rating in April 
2001.  He was notified of the rating action by way of an RO 
letter dated April 16, 2001.  The veteran submitted his 
notice of disagreement in April 2002.  The RO issued a 
statement of the case on June 26, 2002.  Thus the veteran had 
60 days to submit a timely substantive appeal of the denial 
of his claim for a TDIU rating.  See 38 C.F.R. § 20.302 
(2003).

The veteran's substantive appeal was received at the RO on 
September 3, 2002, more than 60 days after the SOC was 
issued.  Associated with the claims file is a copy of a 
VACOLS entry that shows that the RO determined that the TDIU 
appeal was not timely filed.  However, there is no indication 
in the claims file that the veteran was informed of this 
determination by the RO.  Further, there is no indication of 
whether the RO considered the application of 38 C.F.R. 
§ 20.305 (2003) in computing the time limit for the filing of 
the veteran's substantive appeal.  

If the RO determines that the appeal for the denial of a TDIU 
rating is in fact not timely, the veteran must receive formal 
notification of such a finding.  If he then disagrees with 
that determination, the issue of whether or not a timely 
appeal was submitted in regard to the TDIU claim should be 
developed as appropriate, including issuance of a statement 
of the case that includes explanation of the application of 
38 C.F.R. § 20.305 to the veteran's case.  (The veteran 
should be given opportunity to present information concerning 
the postmark of his appeal or receipt of it by the RO.)

The veteran's claim for service connection for diabetes was 
based on presumptive service connection for the disorder as 
being the result of exposure to herbicides in the Republic of 
Vietnam.  The regulations establishing diabetes mellitus as a 
presumptive disorder were amended in May 2001, with an 
effective date of May 8, 2001.  See 66 Fed. Reg. 23,166-
23,169 (May 8, 2001).  (Codified at 38 C.F.R. § 3.309(e) 
(2003)).  

Because of the change in regulations, the veteran was 
originally granted service connection and assigned a 20 
percent disability evaluation in January 2002.  The effective 
date of service connection and the 20 percent evaluation was 
set as March 9, 2001, the date his claim for service 
connection was received.  He has continuously sought a higher 
disability evaluation since that time.  As such, separate 
ratings can be assigned for separate periods of time based on 
the facts found--a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).

Because the veteran's claim was based on a presumptive 
disorder listed in the change to the regulation, and because 
there was no dispute as to the outcome, the RO did not issue 
a notification letter for the claim in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  

The veteran expressed disagreement with his 20 percent 
rating, a downstream element of the claim for service 
connection.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  The VA's General Counsel has held that a veteran that 
has received the appropriate VCAA notice for the claim of 
service connection is not required to receive additional 
notice for such a downstream element.  See VAOPGCPREC 8-2003.  
Nevertheless, as noted above, the veteran was never provided 
any notice under the VCAA for the service connection claim.  
Accordingly, the veteran must be provided with the required 
notice and assistance on remand in regard to his claim for a 
higher initial rating for his service-connected diabetes.

The RO scheduled the veteran for a VA examination in June 
2001, but he failed to report for the examination.  The 
notification letter, advising the veteran of the scheduled 
examination, was returned to the VA medical center with no 
forwarding address.  The RO later issued the rating decision 
on appeal, relating to the veteran's service-connected 
diabetes, in January 2002 and sent notice of the decision to 
a different address.  

The veteran received notice of the rating action and his 
statement of the case at the new address.  However, no 
attempt was made to schedule the veteran for another VA 
examination and send the notice of the examination to the 
different address.  The veteran alleged that he suffered from 
a number of problems that he related to his service-connected 
diabetes at the time he submitted his substantive appeal in 
September 2002.  Accordingly, another examination should be 
scheduled for the veteran to evaluate his claim for a higher 
rating for his service-connected diabetes.

Finally, the Board notes that the veteran placed a mark in 
the block on his VA Form 9, substantive appeal, indicating 
that he wanted a Travel Board hearing.  He also placed a mark 
in the block indicating that he did not want a Board hearing.  
The RO sent a memorandum to the veteran's representative in 
September 2002 and asked that the veteran's intentions 
regarding a hearing be clarified.  The representative 
submitted additional written argument in December 2002.  
However, the matter of the veteran's request for a hearing 
was not addressed.  Additional argument submitted by the 
representative in April 2004 also failed to address the 
hearing matter.  In light of the confusion regarding the 
veteran's desire for a hearing, the RO should contact the 
veteran and ask that he clarify his intentions as to whether 
he desires a Board hearing.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are 
fully complied with and satisfied.  
See also 38 C.F.R. § 3.159 (2003).  
The veteran should be specifically 
told of the information or evidence 
he should submit, if any, and of the 
information or evidence that VA will 
obtain with respect to his claim for 
the issue(s) on appeal.  38 U.S.C.A. 
§ 5103(a) (West 2002).  Among other 
things, the veteran should be told 
to submit any pertinent evidence in 
his possession.

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of 
all health care providers, VA and 
private, who have treated him for 
his service-connected disabilities 
since November 2000.  After securing 
any necessary authorizations, the RO 
should request copies of all 
indicated records, which have not 
been previously secured and 
associate them with the claims file.  
If records are not obtained, the 
veteran should be given an 
opportunity to submit them.

3.  If the RO confirms its 
determination that the appeal of the 
denial of TDIU was not timely filed, 
then the veteran must be provided 
with appropriate notice of that 
determination.  If the veteran 
expresses disagreement with that 
determination, the RO should conduct 
the appropriate procedural 
development of the issue as 
required.  (Any statement of the 
case issued on this question should 
specifically refer to the 
regulations relating to time limits 
and computation of time to file an 
appeal.)

4.  The veteran should also be 
afforded an appropriate VA 
examination to assess the current 
status of his service-connected 
diabetes mellitus.  All indicated 
tests and studies, to include x-rays 
and other diagnostic procedures 
deemed necessary, should be 
conducted.  All findings necessary 
to apply pertinent rating criteria 
should be made.  The claims file and 
a copy of this remand should be 
provided to the examiner prior to 
the examination.  The veteran's 
statement, submitted with his 
substantive appeal in September 
2002, should be reviewed.  The 
examiner is requested to identify 
any other disorders/disabilities 
that may be present that are either 
caused by or aggravated by the 
veteran's service-connected diabetes 
mellitus.  The report of examination 
must include the complete rationale 
for all opinions expressed.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue(s) 
remaining on appeal, to include 
evaluation of any complications 
caused or aggravated by the 
veteran's service-connected diabetes 
mellitus as required under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913 
(2003).  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.  

6.  The veteran should be contacted 
and asked to clarify his desire in 
regard to a Board hearing.  If the 
veteran still desires to have a 
hearing at the RO, he should be 
scheduled for the hearing and 
provided notice of the hearing date.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

